Citation Nr: 1523782	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as due to exposure to Gulf War environmental hazards or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to December 2000.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Additional evidence not previously considered by the RO has been submitted.  However, in February 2013, under Section 501 of Public Law 112-154, 38 U.S.C. § 7105 was amended to establish an automatic waiver of agency of original jurisdiction (AOJ) review of evidence related to an issue(s) with which disagreement has been expressed if such evidence is submitted on or after the date that the AOJ receives the substantive appeal or its equivalent in correspondence.  Such evidence will be subject to initial review by the Board, unless the appellant requests, in writing, initial review by the RO. Here, the Veteran filed his substantive appeal in June 2013, the evidence was received in July 2014, and he has not asked for an initial review of the evidence by the RO. Thus, waiver of this additional evidence is not necessary, and the Board may properly consider all additional evidence submitted.  In any event, as the Board will discuss in further detail in the following decision, service connection for sleep apnea is warranted.  In light of the complete grant of this benefit sought on appeal, any error on the part of VA in complying with its due process, or its duty to assist the Veteran, requirements is harmless.  

FINDING OF FACT

Evidence of record reasonably establishes that the Veteran's diagnosed sleep apnea had its onset in service. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's claim for service connection for sleep apnea, the Board finds that any error in VA's notification and development duties with regard to this appeal is harmless.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  However, in light of the grant of service connection for sleep apnea on a direct basis below, the Board need not reach a conclusion as to whether service connection for sleep apnea is warranted on a secondary basis.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that the Veteran was evaluated on various occasions with flu symptoms, to include congestion, sore throat, tightness of the chest, light-headed phases.  In January 1992, he was assessed with tonsillitis.  In September 1992, he was assessed with viral syndrome.  In May 1995, he was assessed with pharyngitis.   In February 1998, he was assessed with possible viral infection with associative respiratory involvement.  In his September 2000 self-report of medical history on separation, he noted that he was in fair health.  He stated that he had made three trips to hostile environments, to include clearing bombed buildings in Bosnia, and that asbestos exposure was very possible.  

Service personnel records show that the Veteran had service in Bosnia and Saudi Arabia.  

In his March 2012 claim for service connection, the Veteran asserted that his sleep apnea was related to service.  Specifically, he has maintained that this disorder is the result of his exposure to environmental hazards while he served in Southwest Asia.  

A May 2012 VA medical record notes that the Veteran had undergone a sleep study and that the resulting diagnosis was obstructive sleep apnea.  

In his June 2013 substantive appeal (via a VA form 9), the Veteran stated that he had sleep apnea symptoms since he was in service until he was treated and that he had received treatment at the VA medical center. 

In July 2013, the Veteran submitted statements from three fellow service members who attested to observing many episodes of the Veteran's loud and chronic snoring, choking, gasping during sleep, long pauses in breathing, and continuous day time sleepiness.  They each indicated that they were in a combat unit and that it was frowned upon to go to sick call for these issues.  

In a July 2013 statement, the Veteran's wife further attested to the Veteran developing sleep and breathing disturbances during his service.  She contended that his symptoms really began after his second tour to Kuwait/Iraq and that, upon his return therefrom, his sleeping pattern totally changed and he would wake up abruptly, snore uncontrollably, and have headaches, insomnia, and restless sleep.  

A February 2014 VA Gulf War examination report reflects that the Veteran complained of fatigue/sleep disturbance, noting that he has had chronic fatigue for 15 years.  He stated that he was always tired and unable to focus (despite the use of a CPAP machine) and was diagnosed with sleep apnea.  In a February 2014 VA chronic fatigue examination report, the VA examiner noted that the Veteran has a history of insomnia and sleep apnea and that he has sleep disturbance.  

In a June 2014 letter, J. A. Scott, M.D., stated that the Veteran has a diagnosis of obstructive sleep apnea.  This physician acknowledged review of medical records and stated that the Veteran did not have this diagnosis prior to military service but rather was found to have developed relevant symptoms during his multiple tours of duty.  The physician opined that the respiratory condition could be a direct result of the Veteran's military service, including his exposure to environmental issues, psychological stressors, and/or physical injuries sustained in active duty.  

Turning to the merits of the claim, the Veteran is currently diagnosed with obstructive sleep apnea.  Thus, he has demonstrated a current disability. The question remains as to whether his currently diagnosed obstructive sleep apnea is related to service.

In this regard, while the supporting medical opinion evidence provided by the Veteran's private physician in June 2014 is not unequivocal with regard to the etiology of the Veteran's obstructive sleep apnea, it has nevertheless placed the pertinent record in relative equipoise.  Furthermore, there is no competent medical opinion refuting the evidence supporting this claim.

Moreover, the Veteran, his spouse, and fellow service members have offered competent and credible statements regarding the onset of his sleep apnea symptoms during service.  They are each competent to testify as to observable symptoms such as snoring, gasping for air, and long pauses in breathing.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In this case, the Board finds that their lay assertions of the Veteran having manifestations due to the sleep apnea in service are credible and sufficient to establish the onset of symptoms to the time he was serving on active duty.  Further, while not outcome determinative, there is probative value to the Veteran's statements that the symptoms he experienced during service have continued until he sought treatment and that was diagnosed with sleep apnea (assertions that he is competent to make). See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

There is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Based on the totality of the evidence, the benefit of the doubt is resolved in the Veteran's favor, and the Board finds that his sleep apnea was incurred during his military service.  Accordingly service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for sleep apnea is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


